DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Application filed 08/11/2021. 
Claims 1-9 are pending and have been examined. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
100 Fig. 1
461 Fig. 5
430 Fig. 5  

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the memory devices, first gearing assembly, second gearing assembly must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Romo (US 20220185521) in view of WHITE et al. (US 20200407088; White).

Regarding Claim 1 Romo discloses a bag opening apparatus (Fig. 7), comprising: 
one or more processors (par 60, 66-70, 73); 
a motor assembly (par 56, 73); 
one or more gearing assemblies (par 65-67); one or more shaft assemblies (par 65-67) where the Examiner understands that rotational bodies such as gears are mounted on shafts; 
one or more gripping assemblies (par 55); 
one or more bag sensor assemblies (par 65), the one or more bag sensor assemblies to detect a leading edge of the bag (par 70;73) where the gripping assembly grips the leading edge of the bag) and to communicate a signal to one or more processors (par 60, 66-70, 73); 

one or more processors (par 60, 66-70, 73) communicate with the motor assembly (par 56, 73) to activate the motor assembly (par 56, 73), the motor assembly (par 56, 73) to rotate and cause movement of the one or more gearing assemblies (par 65-67), the one or more shaft assemblies (par 65-67) and the one or more gripping assemblies (par 55). (par  55-73)

However, Romo does not expressly disclose instructions stored in a memory 
White teaches a bag opening device that includes gripping assembly and a processor that reads from a memory device to facilitate the opening of various bags for the purposes of improving the versatility of the device. (par 48)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the device of Romo to include a memory as taught by White since par 48 of White suggests that such a modification facilitates the opening of various bags for the purposes of improving the versatility of the device 


Regarding Claim 2 the modified invention of Romo in view of White teaches the invention as described above. Romo further discloses  a first gearing assembly of the one or more gearing assemblies rotates in one direction which causes a first shaft assembly and a first gripping assembly to move in a first direction and a second gearing assembly of the one or more gearing assemblies rotates in another direction which causes a second shaft assembly and a second gripping assembly to move in a second direction. (par 66-70) 

Regarding Claim 3 the modified invention of Romo in view of White teaches the invention as described above. Romo further discloses the first gearing assembly and the second gearing assembly are equal in rotation speed and/or torque to cause the first gripping assembly to rotate in the first direction and the second gripping assembly to move in an opposite second direction. (par 66-67)

Regarding Claim 4 the modified invention of Romo in view of White teaches the invention as described above. Romo further discloses further comprising a power supply, the power supply powering the motor assembly, the one or more processors or controllers and/or the one or more bag sensor assemblies. (par 56, 73) Where a motor and a processor/controller can only work with a power supply. 

Regarding Claim 6 the modified invention of Romo in view of White teaches the invention as described above. Romo further discloses a spool assembly, the spool assembly to hold a plurality of bags. (par 55)

Regarding Claim 7 the modified invention of Romo in view of White teaches the invention as described above. Romo further discloses the one or more processors communicate with the spool assembly to cause the spool assembly to rotate to dispense the plastic bag. (par 55)

Regarding Claim 8 the modified invention of Romo in view of White teaches the invention as described above. Romo further discloses the one or more shaft assemblies is connected to the spool assembly (par 55); and wherein the computer-readable instructions executable by the one or more processors communicate with the motor assembly to rotate the one or more shaft assemblies and/or the spool assembly. (par 55-62) Where all parts of the device are connected. 

Regarding Claim 4 the modified invention of Romo in view of White teaches the invention as described above. Romo further discloses the one or more gripping assemblies (par 55) are located a small distance away from a mouth of the plastic bag (Fig. 7). Where the limitation “in order to not interfere with a consumer's hand” recites intended use of the apparatus, not affecting the structure of the apparatus and not given patentable weight.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Romo (US 20220185521) in view of WHITE et al. (US 20200407088; White) and further in view of Sankaran et al. (US 2008/0121537; Sankaran).

Regarding Claim 5 the modified invention of Romo in view of White teaches the invention as described above. Romo in view of White does not teach wherein the computer-readable instructions include software to allow the bag opening apparatus to be controlled via voice or via a mobile computing device.

Sankaran teaches a bag opening device (par 60) wherein the computer-readable instructions include software to allow the bag opening apparatus to be controlled via voice or via a mobile computing device providing a variety of input devices for the purposes of improving the efficiency of the device.  (par 88)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the device of Romo to include a voice or via a mobile computing device as taught by Sankaran since par 88 of Sankaran suggests that such a modification provides a variety of input devices for the purposes of improving the efficiency of the device. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944. The examiner can normally be reached 4 pm - 11:59 pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731